Warner, J.
The error assigned to the judgment of the Court below in this ease is, in sustaining the demurrer to complainant’s bill, and dismissing the same for want of jurisdiction.
The bill was filed in the county of Schley, alleging that the defendant had fraudulently procured the title to certain lands, situated in the last named county, to be taken in his own name, praying that he might be decreed to convey the same to the complainant, and account for the rents and profits thereof. It appeared on the face of the bill that the defendant resided in the county of Taylor. It is contended that the Superior Court of Schley county had jurisdiction under that clause of the -Constitution, which declares that “ all cases respecting titles to land shall be tried in the county where the land lies,” that this case was “ respecting title to land.” The object of this bill, as we understand it, was for the purpose of obtaining a title to land, rather than to try, or litigate that title; neither the possession, or the right of possession to the land in Schley county, was involved. The question presented by the record in this case, comes fully *348within the decision of this Court, in Smith vs. Bryan, 34th Ga. Rep., 59, and must be controlled by it. Let the judgment of the Court below be affirmed.